DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
For example, at least the following references were identified in the specification that were not listed on the information disclosure statement nor was a copy of the reference provided in the disclosure (page 15 paragraph [0048]):
Daeron, Annu. Rev. Immunol. 15:203-234 (1997)
Ravetch and Kinet, Annu. Rev. Immunol 9:457-92 (1991)
Capel et al., Immunomethods 4:25-34 (1994)
de Haas et al., J. Lab. Clin. Med. 126:330-41 (1995)
Guyer et al., J. Immunol. 117:587 (1976)
Kim et al., J. Immunol. 24:249 (1994)
Ghetie and Ward, Immunol. Today 18(12): 592-598 (1997)
Ghetie et al, Nature Biotechnology, 15(7): 637-640 (1997)
Hinton et al., J. Biol. Chem. 279(8): 6213-6216 (2004)
WO 2004/92219 (Hinton et al)
Similar lists of references are seen in the specification on page 6, paragraph [0011]; pages 26-27, paragraphs [0094] and [0095]; page 28, paragraph [00102]; and page 32, paragraph [00120].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 15-17, 21-23, 26-31, 33-34, 36-37, and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the instant claim is drawn to a polypeptide comprising at least one VHH domain that binds CD123 and comprises lists of SEQ ID NOs: corresponding to complimentary determining regions (CDRs) 1-3. Based on the current claim language, a range of polypeptides  comprising many different combinations of CDRs could be produced, all of which fall under the claim limitation of binding to CD123. There is no evidence in the disclosure that polypeptides with every CDR combination possible in claim 1 were isolated, thus it has not been demonstrated to one of ordinary skill in the art that applicant was in possession of these polypeptides at the time of filing. In the examples provided in the disclosure, the following polypeptides and humanized polypeptides were isolated and characterized as shown in Table 2, page 25 (isolation of polypeptides: Example 1, pages 41-43):

    PNG
    media_image1.png
    304
    434
    media_image1.png
    Greyscale

	In view of the disclosure, the CDR combinations disclosed in Table 2 on page 25 (shown above) represent the polypeptides that the applicant was in possession of at the time of filing. The current wording of claim 1 allows for many other CDR combinations outside of these. For example, the polypeptide could have CDRs 1-3 of SEQ ID NOs: 51, 16, and 5, respectively. In this case, not only is this polypeptide not taught in the instant disclosure, but there is also no indication of what it would potentially bind to or guarantee that it would bind to CD123 as recited in claim 1. 


Claims 2-11, 13, 15-17, 21-23, 26-31, 33-34, 36-37, and 39-40  are rejected based on their dependency on claim 1.

Claim 3 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The instant claim is drawn to the polypeptide of claim 1 and comprises possible SEQ ID NOs: for CDRs 1-3. The structures in claim 3 were identified as CDRs belonging to the polypeptide F3 and its humanized variants hzF3v22 and hzF3v26 (based on Table 2, page 25). The current wording of claim 3 allows for the CDRs from these three polypeptides to be used interchangeably with each other, the combinations of which fall under the claim limitation of binding to CD123. The amino acid sequences of the CDRs for each of the three antibodies are aligned below. Amino Acid differences in the structures are highlighted down the column in gray. 


    PNG
    media_image2.png
    268
    1085
    media_image2.png
    Greyscale

	Both of the humanized polypeptides (hzF3v22 and hzF3v26) have CDR sequences that match each other. However, the originally isolated polypeptide (F3) has a single amino acid in each of the CDRs that does not match the CDRs of the humanized variants (F3 vs hzF3v22 and hzF3v26).  There is no 


Allowable Subject Matter
Claims 1-11, 13, 15-17, 21-23, 26-31, 33-34, 36-37, and 39-40 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this action. The following is an examiner’s statement for indication of allowable subject matter: 
The instant claims are drawn to a polypeptide comprising at least one VHH domain that binds CD123 comprising the SEQ ID NOs: disclosed in claims 1-11. While polypeptides that bind CD123 are well known in the art, the structures of the instant invention are free of the prior art and were therefore determined to be novel. There would have been no motivation for one of ordinary skill in the art to have generated polypeptides with these structures, therefore they are also non-obvious. The following is considered to be the closest prior art.

US 20190071513 A1 (Aptevo Research and Development) 7 MAR 2019
Aptevo teaches protein molecules that specifically bind to CD123, which may have at least one humanized or human CD123-binding domain and states that such molecules are useful in the treatment of cancer (abstract). Aptevo teaches that the protein molecule binding to CD123 may have a second binding domain that binds to another target (abstract). Aptevo further teaches that the other target can be a T-cell, CD3, or a TCR receptor (page 198, claim 1). Aptevo teaches methods of producing the CD123-binding polypeptide including the use of an expression vector and a recombinant host cell (page 199, claims 35-38). Aptevo states that CD123-binding polypeptide can be used to treat cancers including Hodgkin’s lymphoma,and acute myeloid leukemia (page 2, paragraph [0018]). 

US 20180169261 A1 (Seattle Genetics, Inc) 21 JUN 2018
Seattle teaches murine, chimeric, and humanized antibodies that bind to CD123 and conjugates thereof (abstract). Seattle teaches that anti-CD123 antibodies can be conjugated to cytotoxic moieties or cytostatic moieties to form antibody-drug conjugates (page 6, paragraph [0059]). Seattle further teaches that the cytotoxic agent is a maytansinoid,, a auristatin, or pyrrolobenzodiazepine (page 30, claim 45),. Seattle teaches the use of an anti-CD123 antibody-drug conjugate to treat cancers including B-cell acute lymphoma, acute myeloid leukemia, chronic lymphocytic leukemia, hairy cell leukemia, mantle cell lymphoma, and Hodgkin’s disease (page 30, claims 36 and 37). Seattle states that the polynucleotide that binds to a CD123 protein can be made using an isolated vector and host cell (page 30, claims 49-51).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647